Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different diameters of the first and second internal diameters must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner does not find support for the first and second internal thread diameters being “constant”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,755,601) in view of Hood (US 2,255,384).  Ohta shows a weld nut assembly (1) comprising: an annular flange, an integral annular body, an inner bore including a threaded portion for receiving a screw in both the annular flange and annular body portions, and a portion of the inner bore proximate the annular flange has a variable diameter different from a portion of the inner bore at the annular body portion.  A bottom of the flange includes weld projections (2) welded to a surface of a planar structure (4) where the vehicle is only included in the preamble as an intended use of which Ohta would be capable of.

    PNG
    media_image1.png
    322
    847
    media_image1.png
    Greyscale

Ohta does not disclose the inner bore with first and second constant internal threads with different diameters.  Hood discloses a nut (15) comprising a bore with a first constant diameter thread (17) and a second constant diameter thread (16) where the first constant diameter thread is different than the second because it has a smaller diameter.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the nut of Ohta with first and second constant diameter threads which differ in diameter in order to provide a thread lock to better secure a threaded screw.  The orientation of the first constant diameter thread proximate the annular flange and annular body would have been an obvious matter of design choice depending on the direction in which the screw is designed to be installed onto the nut.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,755,601) in view of Brinkerhoff (US 497,702).  Ohta shows a weld nut assembly (1) comprising: an annular flange, an integral annular body, an inner bore including a threaded portion for receiving a screw in both the annular flange and annular body portions, and a portion of the inner bore proximate the annular flange has a variable diameter different from a portion of the inner bore at the annular body portion.  A bottom of the flange includes weld projections (2) welded to a surface of a planar structure (4).
Ohta does not disclose the inner bore with a first constant internal diameter with a thread and a second constant internal diameter with a smooth surface for locking a screw.  Brinkerhoff discloses a nut (A) comprising a first constant internal diameter with a thread (a) and a second constant internal diameter with a smooth surfaces (a1) which differs from the first internal diameter.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the nut of Ohta with a first constant internal diameter thread and a second constant smooth internal surface diameter as disclosed in Brinkerhoff in order to provide a thread lock as discussed in Brinkerhoff.  The orientation of the first constant diameter thread proximate the annular flange and annular body would have been an obvious matter of design choice depending on the direction in which the screw is designed to be installed onto the nut.

Claims 7-8, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Hood or Brinkerhoff as applied to claims 1, 10 and 19 above, and further in view of Johnson (US 3,435,871).  Ohta in view of Hood or Brinkerhoff does not discloses the weld projections including an annular ring projection with a plurality of equally spaced weld projection protruding from the annular flange and ring projection.  Johnson, in the embodiment shown in Figs. 4-7, discloses a weld nut assembly (top of column 3) including an annular flange (20), an annular ring projection (20a) at an outer periphery of the flange and, a plurality of equally spaced weld projections (23) protruding from the flange and the annular ring projection (see Figs. 5 and 6).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the weld projections of modified Ohta with a ring and weld projections as disclosed in Johnson because replacing one weld projections with another would yield the same predictable results.  Johnson also describes some advantages provided by ring and projections combination.

Conclusion
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hubbard (US 3,003,533) is cited for teaching a smaller diameter thread portion proximate a flange structure and a annular body structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677